NUMBER 13-17-00150-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


MARCO MEDRANO,                                                            Appellant,

                                          v.

THE STATE OF TEXAS,                                                       Appellee.


                   On appeal from the 319th District Court
                         of Nueces County, Texas.


                                      ORDER
           Before Justices Rodriguez, Contreras, and Hinojosa
                            Order Per Curiam

      The State filed a motion for rehearing in this matter on April 5, 2018. The State

asserts that for purposes of enhancing of appellant’s sentence, appellant had a prior

felony conviction for burglary, which is shown by appellant’s presentence investigation

report. After due consideration, the Court has determined that supplementation of the

motion is necessary. See TEX. R. APP. P. 49.1 (“The motion must clearly state the points
relied on for the rehearing.”); see also id. R. 49.3. By this order, the Court hereby

requests that the State supplement its motion for rehearing to address how the

presentence investigation report sufficiently evidences any prior conviction that may

support a sentence enhancement. See id. R. 49.3; see also id. R. 49.6; TEX. PENAL CODE

ANN. § 12.42 (West, Westlaw through 2017 1st C.S.). Supplementation shall be filed

within twenty-one days from the date of this order.

       The Court hereby further requests a response from appellant. See TEX. R. APP.

P. 49.2. Appellant’s response, if any, shall be filed within twenty-one days after the

State’s supplementation. See id.

       IT IS SO ORDERED.

                                                                  PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
12th day of April, 2018.




                                            2